        Case 2:19-mc-00191-GJP Document 21 Filed 07/02/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HIGH TECH NATIONAL, LLC,
 d/b/a HIGH TECH LOCKSMITHS,
                   Plaintiff,                          MISCELLANEOUS ACTION
                                                       NO. 19-191
       v.

 CHARLES STEAD and CHARLES
 STEAD ENTERPRISES, INC.,
                 Defendants.



                                        ORDER

      AND NOW, this 2nd day of July, 2020, upon consideration of Plaintiff High Tech

National, LLC d/b/a/ High Tech Locksmiths’ Motion for Order of Contempt (ECF No. 7)

and its Supplemental Memorandum in Support of Motion for Contempt (ECF No. 17),

after a telephonic hearing on the motion (ECF No. 17) at which Defendants Charles

Stead and Charles Stead Enterprises, Inc. failed to appear, and consistent with the

accompanying Memorandum of Law, it is ORDERED that Plaintiff ’s Motion is

GRANTED and, because they have yet to comply with High Tech’s properly issued and

served subpoenas seeking documents supporting its claims in HTL, et al. v. Wiener, et

al., Civ. A No. 19-2489 (S.D. Ind.), Charles Stead and Charles Stead Enterprises, Inc.

are IN CONTEMPT of the Court’s Order of January 23, 2020. (ECF No. 4.)

      It is FURTHER ORDERED that:

      1.     Charles Stead and Charles Stead Enterprises, Inc. shall COMPLY with

the Court’s Order of January 23, 2020 by immediately responding to High Tech’s

subpoenas.

      2.     If Charles Stead and Charles Stead Enterprises, Inc. respond to High
        Case 2:19-mc-00191-GJP Document 21 Filed 07/02/20 Page 2 of 3




Tech’s subpoenas, High Tech shall immediately inform the Court. Otherwise, High

Tech shall report the status of its efforts to obtain their compliance to the Court on July

10, July 17, July 24 and July 31.

       3.     Effective today, Charles Stead and Charles Stead Enterprises, Inc. shall

pay a fine of $1,000 per day to the Clerk of Court for the United States District Court

for the Eastern District of Pennsylvania until such time as they respond to High Tech’s

subpoenas or until Friday, July 31, 2020, whichever comes first. Stead and CSE are

jointly and severally liable for payment of the fine.

       4.     If Charles Stead and/or Charles Stead Enterprises, Inc. have not

responded to High Tech’s subpoenas by Friday, July 31, 2020, High Tech may petition

the Court for an extension of the daily fine or may request that the Court issue a

warrant to arrest Charles Stead for civil contempt.

       5.     In addition, Charles Stead and Charles Stead Enterprises, Inc. are jointly

and severally liable to High Tech for reimbursement of the fees and costs it has

incurred in pursuing compliance with its subpoenas since the Court granted its motion

to compel on January 23, 2020. High Tech may file a petition for its attorney’s fees and

costs on or before Friday, July 31, 2020.

       It is FURTHER ORDERED that High Tech shall SERVE copies of the Court’s

Memorandum and this Order on Charles Stead and Charles Stead Enterprises, Inc.,

shall confirm that they have done so in an email to

Chambers_of_Judge_Pappert@paed.uscourts.gov, and shall file appropriate proofs of

service with the Court.

       It is STILL FURTHER ORDERED that consistent with Federal Rule of Civil




                                             2
        Case 2:19-mc-00191-GJP Document 21 Filed 07/02/20 Page 3 of 3




Procedure 4.1(b), the U.S. Marshal is directed to take all appropriate measures to

effectuate this Order.

                                               BY THE COURT:



                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.




                                           3
